Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Reply filed by Applicant on 07/19/2022 is hereby acknowledged.  The instant Application has also been assigned to a new Examiner.  New grounds of rejection are set forth below and accordingly, the action is being made NON-FINAL.
	Claims 1, 3-15, and 17-20 are pending. Claims 5-11 and 17-20 remain withdrawn as being drawn to non-elected subject matter.  Claims 1, 3-4, and 12-15 are examined herein on the merits.  Applicants arguments, when taken together with the claim methods have overcome the rejection of the claims under 35 USC 112 as lacking adequate written description.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the phrase as a method step “referring to it as PG6359” regarding a potato variety material.  It is unclear what limitation the term “PG6359” is intended to impart since the step does not appear to require the material to be part of a deposited potato variety, but merely requires the material to be referred to as the same number as a known potato clone.  The claim does not appear to require said clone as a starting material or to be used within the method at all, only a reference to the name. Claim 1 recites extracting RNA by “utilizing the style of PG6359”.  Although this appears to indicate that it is intended that the claim is using plant material from potato PG6359, since the prior recitation only requires it to be referenced as PG6359, does not clarify the limitation in the claim.  Further in the method the term “the variety material PG6359” is used and since this term is not consistent with the term above it is unclear if this is the same material or different material.  If Applicant intends to limit the claim to using variety material PG6359 in each instance where PG6359 is mentioned, it is suggested that the term ---variety material PG6359--- is used in each instance.
Claim 1 recites referring to genes with terms wherein the gene is “represented by SEQ ID NO:1” or “represented by SEQ ID NO:2”.  It is not clear if the claim is requiring these terms to comprise the listed SEQ ID Nos in whole, in part or if they are descriptive of numerous sequences only one of which is the recited SEQ ID NO, listed as a representative.
Claim 3 recites the term “the F1 single plant” in claim 1.  However claim 1 does not mention an F1 single plant.  Accordingly, the claim lacks proper antecedent basis.
Claim 4 recites primers “represented” by SEQ ID NO:3 and SEQ ID NO:4.  It is unclear whether the primers are limited to the recited SEQ ID Nos or if these are representations of a larger pool of sequences encompassed by the claims.
Claim 12 recites a polynucleotide “represented by” SEQ ID NO:1.  It is unclear if the claim is limited to polynucleotides comprising SEQ ID NO:1, or if the claim encompasses a larger pool of polynucleotides that are merely represented by SEQ ID NO:1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 12-15 remain rejected under 35 U.S.C. § 103 as being unpatentable over DZIDZIENYO (Dzidzienyo et al., 2016, Allelic diversity of S-RNase alleles in diploid potato
species, Theor. Appl. Genet. 129: 1985-2001, with supplementary material; see IDS filed
08/02/2021).
The claims are drawn to a method for breeding self-compatible potatoes, which
comprises selecting a self-compatible potato variety material and cloning its S-RNase gene,
obtaining two full-length sequences of the S-RNase gene as Ssi1 (SEQ ID NO:1) and Ssi2 (SEQ
ID NO:2); and after carrying out an artificial self-pollination, selecting the variety material
having the genotype of Ssi1 Ssi1 from the offspring as the female parent and selecting a self-
incompatible material as the male parent, then obtaining a self-compatible F; generation by
hybridization; performing genotype detection for the F; generation to confirm that the Fi
generation contains the Ss11 gene, and detecting that the F; individuals are self-compatible;
further wherein the method comprises performing hybridization by using a potato plant
comprising a polynucleotide comprising a nucleotide sequence homologous to SEQ ID NO:1 and
having about 60% sequence identity to SEQ ID NO:1, or the complementary sequence,
degenerate sequence, or homologous sequence of SEQ ID NO:1, or a polynucleotide hybridizing
to a nucleotide sequence of SEQ ID NO:1 under stringent conditions and encoding a protein
having S-RNase enzyme activity, or a complementary sequence thereof.

DZIDZIENYO teaches the allelic diversity of S-RNase alleles in diploid potato species,
and teaches the S-ribonuclease sequences of 16 S-alleles derived from diploid types of Solanum
(entire document; see Title, Abstract, for example).

DZIDZIENYO teaches most of the diploid tuber-bearing Solanum species have a
gametophytic system of self-incompatibility which is controlled by a single multi-allele S-locus
(page 1986, left-hand col., last paragraph).

DZIDZIENYO teaches that the sequencing results produced a total of 17 putative
S-RNases from genotypes of the three taxa studied following database searches (page 1989,
right-hand col.). Various crosses of parents were performed to set seed in either direction and
could represent either a compatible or a semi-compatible cross (see supplementary list S1 for the
full details of the crosses) Ud., left-hand col.).

DZIDZIENYO teaches an alignment of the deduced partial amino acid sequence of the
16 novel putative Solanum S-RNases, which is shown in Fig. 2 (page 1990, right-hand col., last
paragraph).

DZIDZIENYO teaches the instantly described and claimed SEQ ID NO:1, as a
polynucleotide sequence for a Solanum stenotomum self-incompatibility associated protein (S-
RNase) mRNA, S-RNase-Ss1 allele, with a NCBI/GenBank accession number KX641180; see
alignment below.
ALIGNMENT OF INSTANT SEQ ID NO:1 AND KX641180

RESULT 3
KX641180
LOCUS       KX641180                 597 bp    mRNA    linear   PLN 25-AUG-2016
DEFINITION  Solanum stenotomum self-incompatibility associated protein
            (S-RNase) mRNA, S-RNase-Ss1 allele, partial cds.
ACCESSION   KX641180
VERSION     KX641180.1
KEYWORDS    .
SOURCE      Solanum stenotomum
  ORGANISM  Solanum stenotomum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum.
REFERENCE   1  (bases 1 to 597)
  AUTHORS   Dzidzienyo,D.K., Bryan,G.J., Wilde,G. and Robbins,T.P.
  TITLE     Allelic diversity of S-RNase alleles in diploid potato species
  JOURNAL   Theor. Appl. Genet. (2016) In press
   PUBMED   27497984
  REMARK    Publication Status: Available-Online prior to print
REFERENCE   2  (bases 1 to 597)
  AUTHORS   Dzidzienyo,D.K., Bryan,G.J., Wilde,G. and Robbins,T.P.
  TITLE     Direct Submission
  JOURNAL   Submitted (01-AUG-2016) Biotechnology Centre, University of Ghana,
            P. O. Box LG 1195, Legon, Accra +233, Ghana
FEATURES             Location/Qualifiers
     source          1..597
                     /organism="Solanum stenotomum"
                     /mol_type="mRNA"
                     /db_xref="taxon:172797"
     gene            <1..597
                     /gene="S-RNase"
                     /allele="Ss1"
     CDS             <1..475
                     /gene="S-RNase"
                     /allele="Ss1"
                     /codon_start=2
                     /product="self-incompatibility associated protein"
                     /protein_id="AOA60114.1"
                     /translation="DSVGGELNYCDGKAKYTRVKDEAFDKRNKHWPDLLLSDADNLKN
                     QGFWVHEYRKHGSCCKNLFNEKQYFDLALVLKDRFDLLTTFRNHGIVPESSHTVHKIE
                     KTIRSVTGVLPNLSCTKNMDLLEIGICFNRDASNMIDCPRPKTCSPGENNLIAFP"

  Query Match             73.6%;  Score 475;  DB 403;  Length 597;
  Best Local Similarity   100.0%;  
  Matches  475;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        171 GGATAGCGTGGGTGGAGAACTGAATTACTGTGATGGCAAAGCTAAGTATACTAGGGTCAA 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGATAGCGTGGGTGGAGAACTGAATTACTGTGATGGCAAAGCTAAGTATACTAGGGTCAA 60

Qy        231 GGATGAAGCATTTGATAAGAGGAATAAGCACTGGCCTGACTTGTTACTAAGCGATGCTGA 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGATGAAGCATTTGATAAGAGGAATAAGCACTGGCCTGACTTGTTACTAAGCGATGCTGA 120

Qy        291 TAATCTGAAAAACCAAGGTTTCTGGGTACATGAATACAGAAAGCATGGATCGTGTTGTAA 350
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TAATCTGAAAAACCAAGGTTTCTGGGTACATGAATACAGAAAGCATGGATCGTGTTGTAA 180

Qy        351 AAATCTCTTCAATGAAAAACAATACTTTGATTTAGCATTGGTTTTAAAAGACAGGTTTGA 410
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AAATCTCTTCAATGAAAAACAATACTTTGATTTAGCATTGGTTTTAAAAGACAGGTTTGA 240

Qy        411 TCTTCTGACGACTTTCAGAAATCACGGAATTGTTCCTGAATCATCTCATACTGTTCATAA 470
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCTTCTGACGACTTTCAGAAATCACGGAATTGTTCCTGAATCATCTCATACTGTTCATAA 300

Qy        471 AATTGAAAAAACTATTAGGTCAGTTACTGGGGTTCTTCCTAATCTCTCTTGCACTAAAAA 530
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AATTGAAAAAACTATTAGGTCAGTTACTGGGGTTCTTCCTAATCTCTCTTGCACTAAAAA 360

Qy        531 TATGGATCTTTTGGAGATAGGGATATGTTTCAACCGAGACGCAAGTAATATGATTGATTG 590
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TATGGATCTTTTGGAGATAGGGATATGTTTCAACCGAGACGCAAGTAATATGATTGATTG 420

Qy        591 TCCAAGGCCTAAGACGTGCAGCCCTGGCGAAAATAATCTGATTGCATTTCCATGA 645
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCCAAGGCCTAAGACGTGCAGCCCTGGCGAAAATAATCTGATTGCATTTCCATGA 475

DZIDZIENYO teaches the instantly described and claimed SEQ ID NO:2, as a polynucleotide sequence for a Solanum stenotomum self-incompatibility associated protein (S-RNase) mRNA, S-RNase-Ss9 allele with a NCBI/GenBank accession number KX641188; see alignment below.

RESULT 5
KX641188
LOCUS       KX641188                 580 bp    mRNA    linear   PLN 25-AUG-2016
DEFINITION  Solanum stenotomum self-incompatibility associated protein
            (S-RNase) mRNA, S-RNase-Ss9 allele, partial cds.
ACCESSION   KX641188
VERSION     KX641188.1
KEYWORDS    .
SOURCE      Solanum stenotomum
  ORGANISM  Solanum stenotomum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum.
REFERENCE   1  (bases 1 to 580)
  AUTHORS   Dzidzienyo,D.K., Bryan,G.J., Wilde,G. and Robbins,T.P.
  TITLE     Allelic diversity of S-RNase alleles in diploid potato species
  JOURNAL   Theor. Appl. Genet. (2016) In press
   PUBMED   27497984
  REMARK    Publication Status: Available-Online prior to print
REFERENCE   2  (bases 1 to 580)
  AUTHORS   Dzidzienyo,D.K., Bryan,G.J., Wilde,G. and Robbins,T.P.
  TITLE     Direct Submission
  JOURNAL   Submitted (01-AUG-2016) Biotechnology Centre, University of Ghana,
            P. O. Box LG 1195, Legon, Accra +233, Ghana
FEATURES             Location/Qualifiers
     source          1..580
                     /organism="Solanum stenotomum"
                     /mol_type="mRNA"
                     /db_xref="taxon:172797"
     gene            <1..580
                     /gene="S-RNase"
                     /allele="Ss9"
     CDS             <1..475
                     /gene="S-RNase"
                     /allele="Ss9"
                     /codon_start=2
                     /product="self-incompatibility associated protein"
                     /protein_id="AOA60122.1"
                     /translation="DKEGTLLQNCKPLPTYIHFADKMLNDLDKNWIQLKYPERFARKE
                     QPLWLYQYLKHGSCCQKVYDQNTYFSLALRLKDRFDLLRTLQLHRIVPGSSYTFKEIF
                     DAVKTVSQTDPDVKCTKGAQELYEIGICFTPNADSLIPCRQSETCDKSKEIFFRR"

  Query Match             73.6%;  Score 475;  DB 403;  Length 580;
  Best Local Similarity   100.0%;  
  Matches  475;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        171 GGATAAAGAGGGAACACTGCTGCAGAACTGCAAGCCATTACCTACGTATATACATTTCGC 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGATAAAGAGGGAACACTGCTGCAGAACTGCAAGCCATTACCTACGTATATACATTTCGC 60

Qy        231 GGATAAGATGCTCAATGATCTTGACAAAAACTGGATTCAATTGAAGTATCCAGAACGTTT 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGATAAGATGCTCAATGATCTTGACAAAAACTGGATTCAATTGAAGTATCCAGAACGTTT 120

Qy        291 TGCTCGAAAGGAACAACCTTTATGGCTATATCAATATCTAAAGCATGGATCCTGTTGTCA 350
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGCTCGAAAGGAACAACCTTTATGGCTATATCAATATCTAAAGCATGGATCCTGTTGTCA 180

Qy        351 GAAAGTTTACGATCAAAACACGTATTTTAGTCTAGCTTTGCGCTTAAAAGACAGGTTTGA 410
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAAAGTTTACGATCAAAACACGTATTTTAGTCTAGCTTTGCGCTTAAAAGACAGGTTTGA 240

Qy        411 TCTTCTGAGAACTCTCCAATTACATCGAATTGTTCCTGGATCAAGTTATACATTTAAAGA 470
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCTTCTGAGAACTCTCCAATTACATCGAATTGTTCCTGGATCAAGTTATACATTTAAAGA 300

Qy        471 AATCTTTGATGCCGTCAAGACAGTTAGTCAAACAGATCCTGACGTCAAGTGTACAAAAGG 530
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AATCTTTGATGCCGTCAAGACAGTTAGTCAAACAGATCCTGACGTCAAGTGTACAAAAGG 360

Qy        531 AGCACAGGAACTATATGAGATAGGCATATGTTTCACCCCAAATGCAGATAGTCTGATTCC 590
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AGCACAGGAACTATATGAGATAGGCATATGTTTCACCCCAAATGCAGATAGTCTGATTCC 420

Qy        591 TTGTCGTCAAAGTGAAACATGTGACAAATCGAAAGAAATCTTTTTTCGTAGATGA 645
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TTGTCGTCAAAGTGAAACATGTGACAAATCGAAAGAAATCTTTTTTCGTAGATGA 475

In Figures 5-6 on pages 1994-1995, DZIDZIENYO teaches a phylogenetic tree of S-RNases and S-like RNases from Solanaceae. 
	In Figure 7 on page 1996, DZIDZIENYO teaches a progeny (i.e. offspring) analysis of semi-compatible crosses with allele-specific primers; see also the section bridging pages 1996-1997. 
	On page 1998, DZIDZIENYO teaches an entire section on the primary structural features of S-RNases in selected diploid potato plants. 
	Given the teachings of DZIDZIENYO as described above, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use and to modify the compositions and methods taught by DZIDZIENYO, and to select self-compatible potatoes, using the sequences and alleles taught by DZIDZIENYO1; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. 	
	Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining self-compatible potatoes, as taught by DZIDZIENYO. In fact, DZIDZIENYO specifically teaches the instantly claimed sequences and alleles responsible for the claimed function of self-compatibility in potatoes. 
Although the cited reference does not specifically reduce to practice using the instant primers of SEQ ID NOs:3-4, this particular embodiment would be considered a design choice that would be readily apparent to one of ordinary skill in the art. 
Similarly, even though DZIDZIENYO does not specifically teach transcriptome sequencing using the Illumina HiSeq® x Ten platform, or the use of RSEM software, these particular embodiments would be considered a design choice that would be readily apparent to one of ordinary skill in the art.   
	Bioinformatic analysis, in silico and cDNA library screening, recombinant DNA technology, marker assisted selection and breeding, DNA sequencing and allele detection, (back)crossing, and potato self-compatibility assays, are techniques that were routine in the art at the time the application was filed, as taught by the cited reference and the state of the art in general. 
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
Applicants urge that elements of the instantly claimed method are not taught in the prior art, namely, transcription sequencing method (which was known in the prior art), selecting the variety of materials having the genotype of Ss11 from the offspring as the female parent and that SEQ ID NO:1 and SEQ ID NO:2 are different from the above presented alignments.
This is not persuasive as the method appears to literally encompass finding sequences that are already known in the prior art, and further, such methods were known as acknowledged in the instant specification.  The selection of variety based on genotype appears to be the primary argument, and as DZIDZIENYO identifies these genotypes, this selection is obvious in view of the prior art.
Applicants urge that it is non-obvious to select the Ss11Ss11 gene as a female parent.  The Examiner disagrees, as testing for self-incompatible phenotypes were explicitly taught by DZIDZIENYO.  As to the urging of different sequences, it appears Applicant is urging that because the sequences are different sizes that they are not the same.  Given that claim 13 has been amended to indicate comprising language with regard to SEQ ID NO:1, it is clear that the sequences were used to develop primers for merely recognizing the sequence as a whole.  Disclosing more sequence information does not render the instant claims non-obvious.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Which correspond to instant SEQ ID NOs:1-2, i.e., Ss11 and Ss12.